Citation Nr: 1647705	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from November 1967 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his January 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, the Veteran withdrew his request for a hearing in a March 2015 statement.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (e)(2016).

The Board notes that the Veteran, in his May 2011 Notice of Disagreement (NOD), the Veteran specifically limited his appeal of the denial of service connection for bilateral lower and left upper extremity peripheral neuropathy.  Following a December 2012 Statement of the Case (SOC) that listed only the issues on the title page, in a January 2013 Substantive Appeal, the Veteran referenced the issue of service connection for a right upper extremity peripheral neuropathy disability.  However, this issue is not before the Board as there was no timely NOD on the issue of service connection for a right upper extremity peripheral neuropathy disability.  See 38 C.F.R. § 20.201 (2016) (allowing for identification by an appellant in the NOD of the specific determinations with which he disagrees).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for bilateral upper and lower extremity peripheral neuropathy in July 2010.  
In support of his claim, he submitted private, VA, and Social Security Administration (SSA) medical records that show treatment for peripheral arterial disease, also described as peripheral vascular disease.  See SSA Disability Determination and Transmittal dated April 2006, see also Florence CBOC VA problem list dated February 2011.  Treatment records from the Colombia, South Carolina VA Medical Center dated August 2015 show the Veteran reported neuropathy in his feet.  There is a notation that "Dr. Rao wishes to hold chemo due to neuropathy."  

The Veteran is service-connected for a multiple myeloma disability and the Board notes that several symptoms listed on the Rating Decision Codesheet may be applicable to the Veteran's claims for service connection for symptoms of peripheral neuropathy.  See Rating Decision Codesheet dated November 2015.

The Veteran was not afforded a VA examination in connection with his claim for service connection for peripheral neuropathy of the lower extremities and left upper extremity.  Although the VA treatment records do not contain a diagnosis of peripheral neuropathy, there are the above noted instances of symptoms of neuropathy and some indication that the Veteran's service-connected multiple myeloma may be implicated.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

The Board also notes that the Veteran's treatment records from the Charleston VA medical center appear to be outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Florence CBOC and the Charleston and Columbia VA Medical Centers.
2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities and left upper extremity disability that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

In rendering this opinion, the examiner must reference the treatment records from the Colombia South Carolina VA Medical Center dated August 2015.

a. Whether the Veteran manifests a peripheral neuropathy of the lower extremities and left upper extremity disability?

b. Whether it is at least as likely as not (50 percent probability or better) the claimed peripheral neuropathy of the lower extremities and left upper extremity was caused or aggravated by the Veteran's active service, to include exposure to herbicide?  The Veteran's exposure to herbicides is conceded in this case.   

c. Whether it is at least as likely as not (50 percent probability or better) the claimed peripheral neuropathy of the lower extremities and left upper extremity was caused or aggravated by the service-connected multiple myeloma disability, to include treatment for this disability?

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

